DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 15-16 in the reply filed on 11/2/2020 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because in addition to the inventions being independent or distinct, there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.
The requirement is still deemed proper and is therefore made FINAL.
The examined claims are Claims 1-3, 5, and 13-16. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/025464, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the new claims specify that “the processor is configured to associate each spectral value with a corresponding given region on the sample predicted to have generated the characteristic light, the given region being extrapolated from (i) a known position of the stage relative to the light profile at a different time to when the spectral value was recorded by the at least one photodetector element, (ii) the predetermined continuous motion between the sample and the light profile, and (iii) a size of the sampling interval;” however, this was not disclosed in the original specification of the parent application. The original specification of Application No. 15/025464 only specifies that the “processing unit may be arranged to extrapolate, from a known relative position of the support to the light profile at a known time, the time at which the point is illuminated by the light profile to generate characteristic light that falls on the Claims 1 and 13 and any claims dependent on them are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the or a further processor" in line 6.  It is unclear if the applicant is trying to claim “the processor” or “a further processor” as a further processor is not disclosed in the original specification.
Claim 16 also stands as rejected under 35 USC 112(b), by virtue of its dependence on at least Claim 15, thereby containing all the limitations of the claims on which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tague (US 2010/0291599 A1, provided by applicant).
Regarding Independent Claim 1, Tague discloses a spectroscopy apparatus (Fig. 1, 100, [0031]-[0036]) comprising:
a light source (laser source 104) for generating a light profile on a sample (sample 116);
a photodetector having at least one photodetector element (multichannel detector 128, include 2-D Charge Coupled Device (CCD) cameras, linear CCD arrays, Electron Multiplying CCDs (EMCCD), Avalanche Diode Arrays, linear and 2-D InGaAs arrays, [0035]) for detecting characteristic light (Raman signal beam 122, [0033]) generated from interaction of the sample (116) with light (102) from the light source (104);
a stage (stage 118) for supporting the sample (116), the stage being movable relative to the light profile ([0035]-[0036]);

a processor (computer 130, [0035]-[0036]) configured to:
communicate with the stage controller to cause the stage controller to move the light profile relative to the sample in a predetermined continuous motion (this is implicit as the stage controller is part of the computer 130, [0035]-[0036]);
control the photodetector such that the at least one photodetector element records a plurality of spectral values during the predetermined continuous motion, each spectral value being recorded for a corresponding sampling interval (photodetector element 128 records at time intervals T, [0035]-[0036]);
read out one of the spectral values from the photodetector synchronously with recording another of the spectral values with the at least one photodetector element (The Raman signal accumulates on the detector 128 for a duration of time T, during which time the stage 118 moves the sample... [0035], the sample stage 118 can be scanned in a raster pattern while the detector acquires Raman spectra, each pixel in the map corresponds to a rectangular area of length L and width W, [0036]); and
associate each spectral value with a corresponding given region on the sample predicted to have generated the characteristic light (Once the Raman spectra are acquired, they can be processed with software to generate qualitative and quantitative information regarding the chemical composition at any location of the sample. Combining this information with the positional information, a 
Regarding Claim 2, Tague discloses the spectroscopy apparatus according to claim 1, wherein the processor is configured (i) to communicate with the stage controller to cause the stage controller to control movement of the stage relative to the light profile (this is implicit as the stage controller is part of the computer 130, [0035]-[0036]) such that, during a measuring period, the stage moves relative to the light profile at a constant velocity ([t]he Raman signal accumulates on the detector 128 for a duration of time T, during which time the stage 118 moves the sample in the X direction at speed V, [0035]-[0036], Claim 20) and (ii) to control the photodetector such that the photodetector element records the spectral values at equally spaced time intervals during the measuring period (photodetector element 128 records at time intervals T, [0035]-[0036], Claim 20).
Regarding Claim 3, Tague discloses the spectroscopy apparatus according to claim 1, wherein:

the processor is configured to control the photodetector to begin recording the spectral values for the characteristic light after the end of the acceleration period (i.e., after the achievement of the new increased speed; the signal accumulation time T for each spectrum can be significantly reduced, and scanning speed V increased, thus achieving even faster mapping speed, [0039]).
Regarding Claim 5, Tague discloses the spectroscopy apparatus according to claim 1, wherein the predetermined continuous motion is a preset acceleration profile of at least one of the stage and the light profile and/or a preset velocity profile of at least one of the stage and the light profile (as applied to Claim 1, X direction at speed V, [0035]).

Regarding Independent Claim 13, Tague discloses method of carrying out spectroscopy on a sample (by means of the device of Fig. 1, 100, [0031]-[0036]), the method comprising:
moving the sample (116) relative to a light profile (102 created by laser source 104, line focused illumination pattern 107) in a predetermined continuous motion such that the light profile successively illuminates a plurality of given regions on the sample (sample 116 is moved continuously by means of movable stage 118, [0031]-[0036], Claim 19);

reading out one of the spectral values from the photodetector synchronously with recording another of the spectral values with the photodetector element ([t]he Raman signal accumulates on the detector 128 for a duration of time T, during which time the stage 118 moves the sample... [0035], the sample stage 118 can be scanned in a raster pattern while the detector acquires Raman spectra, each pixel in the map corresponds to a rectangular area of length L and width W, [0036]); and
associating each spectral value with a corresponding given region on the sample predicted to have generated the characteristic light ([o]nce the Raman spectra are acquired, they can be processed with software to generate qualitative and quantitative information regarding the chemical composition at any location of the sample. Combining this information with the positional information, a compositional map can be obtained of the sample, [0038]), the given region being extrapolated from (i) a known position of the stage relative to the light profile at a different time to when the spectral value was recorded by the photodetector element([t]he stage 118 and the detector are 
Regarding Claim 14, Tague discloses a data carrier having instructions stored thereon (any type of memory standard on computer 130) that, when executed by a processor (computer 130, [0035]-[0036]) of a spectroscopy apparatus (device of Fig. 1, 100, [0031]-[0036]), cause the processor to control the spectroscopy apparatus to carry out the method according to claim 13 (as applied to Claim 13). However, note that the claim is much broader than that and is only conditional to when executed by a processor of a spectroscopy apparatus. Consequently, when not executed by a processor of a spectroscopy apparatus, this can be just a regular floppy disk, memory stick, CD, DVD, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tague (US 2010/0291599 A1, provided by applicant) in view of Bennett (US 2009/0310132 A1, provided by applicant).
Regarding Claim 15, Tague discloses the spectroscopy apparatus according to claim 3, wherein:
the photodetector comprises a two-dimensional array of photodetector elements in rows and columns (multichannel detector 128, include 2-D Charge Coupled Device (CCD) cameras, linear CCD arrays, Electron Multiplying CCDs (EMCCD), Avalanche Diode Arrays, linear and 2-D InGaAs arrays, [0035]), and
a dispersive element disperses a spectrum of light from the given region across one of the rows of photodetector elements ([t]he analyzer 126 separates the Raman signal into different wavelengths and projects the spectrum onto a multichannel detector 128. Any one of several types of spectrographs that have been used with multichannel detectors for Raman spectroscopy can be used for spectral analyzer 126, [0034]),

Bennett discloses a Raman spectroscopy apparatus in which charge is shifted from a first photodetector element of a first row of the photodetector to a photodetector element of an adjacent row of the photodetector such that charge accumulates across the photodetector elements, the shifting of charge occurring at intervals determined from the constant velocity of the stage and/or the light profile, i.e. simultaneously and synchronously with the motion of the sample and the computer 32 is programmed to control the shifting of the charge synchronously with the movement of the motors 30 that moves the stage, so that data from a given point in the sample continues to accumulate (abstract, [0058]-[0060], [0067]-[0068], Figs 4A, 4B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the processor being arranged to control the photodetector to shift data from a first photodetector element of a first row of the photodetector to a photodetector element of an adjacent row of the photodetector such that charge accumulates across the photodetector elements, the shifting of charge occurring at intervals determined from the constant velocity of the stage and/or the light profile so that data from a given point in the sample continues to accumulate
Claim 16, the combination of Tague and Bennett discloses the spectroscopy apparatus according to claim 15, further comprising a sensor for detecting positions of the stage, wherein the intervals are such that a rate charge is shifted between the first photodetector element and the adjacent photodetector element of the adjacent row is higher than a rate at which detected positions are detected by the sensor (as applied to Claim 15).


Conclusion
It is noted that the claims are still anticipated by, or obvious over at least WO 96/10737 A1, US 2009/0116707 A1 and US 2009/0310132 A1, provided by applicant as well as US 2010/0097603 A1, newly cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877